PURCHASE AND SERVICES AGREEMENT




This Purchase and Services Agreement is made and entered into this 15th day of
April, 2014 (the Effective Date”), between MAGICAL CRUISE COMPANY, LIMITED,
doing business as “Disney Cruise Line” (“DCL”), whose mailing address is P.O.
Box 10,299, Lake Buena Vista, Florida 32830, and POLY SHIELD TECHNOLOGIES, INC.,
("Contractor"), whose mailing address is 428 Plaza Real, Suite 419, Boca Raton,
FL 33432.




WITNESSETH:




WHEREAS, DCL desires to engage Contractor as an independent contractor to
perform the hereinafter described work in connection with the DSOX-15
Pre-Combustion Fuel Purification System, including an in-line sulfur monitor (as
defined in Exhibit A, the “DSOX System” or the “System”) on the Disney Dream
(the “Contract Vessel”), as well as other work requested by DCL from time to
time, and Contractor desires to be so engaged.







NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations herein contained, the parties agree as follows:




1.

WORK.  The Contractor shall furnish all labor, materials and all other services
required to complete the Scope of Work (the “Work”) in accordance with the
schedule and other conditions provided in the following attachments (“Agreement
Documents”), which are all a part of this Agreement:




Exhibit “A”, titled Scope of Work

Exhibit “B”, titled Work Schedule

Exhibit “C”, titled Payment Schedule

Exhibit “D”, titled Closeout Agreement

Exhibit “E”, titled Disney Cruise Line Special Contract Conditions

Exhibit “F”, titled Confidentiality




2.

TIME FOR COMPLETION.  Contractor shall commence the Work upon execution of this
Agreement and shall complete the Work in accordance with the Contract Milestones
described in Exhibit “B”.



3.

CONTRACT PRICE; OPTIONS.



(a)

DCL shall pay Contractor pursuant to Article 4 entitled Invoicing/Payment of
Invoices a lump sum of Three Million Fifteen Thousand United States Dollars
(US$3,015,000) (the “Purchase Price”) as total compensation for the complete
performance of the Work in accordance with the provisions of this Agreement.  It
is noted that this Purchase Price represents a discount off the customary price
of Six Million and Seventy Five Thousand United States Dollars (US$6,075,000).
 The Purchase Price shall include, but not be limited to, Contractor’s profit,
overhead, any and all taxes, crating and shipment (if applicable) in accordance
with the delivery terms set forth herein, labor, materials, transportation, and,
except for the responsibilities of DCL in Exhibit A, any and all costs and
expenses of any nature incurred by Contractor in connection with the Work, all
of which shall be borne solely by Contractor.  Contractor shall not be entitled
to compensation for additional work or services unless Contractor has obtained
prior written authorization of same from DCL.



(b)

In the event Certification of the DSOX System does not occur within the
Certification Period (defined below), DCL shall have the option to purchase the
DSOX System and continue its operation on the Contract Vessel in exchange for
the Nine Hundred Seventy Five Thousand United States Dollars (US$975,000)
previously paid by DCL to Contractor and at no additional charge (“DSOX System
Option”).  DCL may exercise the DSOX System Option by notifying Contractor in
writing of DCL’s intent to exercise the DSOX System Option within nine (9)
months after complete installation and commissioning of the DSOX System on the
Contract Vessel, or within ninety (90) days following the expiration date of the
Certification Period, if later. In the event that DCL does not exercise the DSOX
System Option, then: (i) Contractor may disable the DSOX System and shall remove
the DSOX System from the Contract Vessel within 30 days after request by DCL,
all at Contractor’s own cost and expense, except that DCL will be responsible
for the provision and cost of items listed under “RESPONSIBILITIES OF DCL” set
forth in Exhibit A; and (ii) thereafter the parties





--------------------------------------------------------------------------------

will have no other obligations to each other except for third party indemnities
pursuant to Section 6, the confidentiality obligations pursuant to Exhibit F,
and any other obligations or rights under this Agreement that are intended to
survive the expiration or termination of this Agreement (it being understood by
the Parties that this provision is not intended to, and does not, limit any
rights or remedies available to the Parties for any breach of this Agreement).
 For purposes of this Agreement, “Certification Period” means the six (6) months
after the date installation of the DSOX System is completed on the Contract
Vessel together with any mutually agreed extension thereto and any additional
time allowed pursuant to Article 16.



(c)

DCL shall have the option to purchase up to three (3) additional DSOX Systems to
be installed on the 3 vessels other than the Contract Vessel currently operated
by DCL (the “DSOX 3 Unit Option”).  DCL may exercise the DSOX 3 Unit Option on a
unit by unit basis (DCL may order one or multiple units at a time) by notifying
Contractor in writing of DCL’s intent to exercise the DSOX 3 Unit Option within
ninety (90) days after the date of Certification of the DSOX System on the
Contract Vessel, or within one hundred eighty (180) days following the
expiration date of the Certification Period, if later.  In the event that DCL
exercises the DSOX 3 Unit Option, then the parties will enter into a Purchase
and Services Agreement in substantially the same form and content as this
Agreement within a reasonable period after exercise of the DSOX 3 Unit Option.
 If Certification occurs prior to the expiration of the Certification Period,
then the price for each DSOX System shall be the Purchase Price contained in
this Agreement. If Certification does not occur prior to the expiration of the
Certification Period, then the price for each DSOX System shall be Nine Hundred
Seventy Five Thousand United States Dollars (US$975,000).



(d)

DCL shall have the option to purchase up to seven (7) additional DSOX Systems to
be installed on vessels operated by DCL (“DSOX 7 Unit Option”).  DCL may
exercise the DSOX 7 Unit Options on a unit by unit basis (DCL may order one or
multiple units at a time) by notifying Contractor in writing of DCL’s intent to
exercise a DSOX 7 Unit Option any time prior to December 31, 2020.  In the event
that DCL exercises a DSOX 7 Unit Option, then the parties will enter into a
Purchase and Services Agreement in substantially the same form and content as
this Agreement within a reasonable period after exercise of a DSOX 7 Unit
Option.  If Certification occurs prior to the expiration of the Certification
Period, then the price for each DSOX System shall be the Purchase Price
contained in this Agreement. If Certification does not occur prior to the
expiration of the Certification Period, then the price for each DSOX System
shall be Nine Hundred Seventy Five Thousand United States Dollars (US$975,000).



(e)

In the event Certification of the DSOX System does not occur prior to the
expiration of the Certification Period, DCL shall have the option to purchase an
“Exhaust System” (to be defined as and consist of all equipment, materials and
control systems necessary for an exhaust scrubber system to service one engine
that will reduce exhaust sulfur content to no more than 0.1%, and will reduce
exhaust carbon dioxide (CO2) content by at least 20%, and will reduce exhaust
nitrous oxides (NOx) content by at least 20% (“Exhaust Standard”)), to be
installed and commissioned by a third party on the Contract Vessel at DCL’s
expense, from Contractor for the amount set forth in the Exhaust System
Confidential Price Summary (the “Exhaust Option”). DCL may exercise the Exhaust
Option by notifying Contractor in writing of DCL’s intent to exercise the
Exhaust Option within one-hundred eighty (180) days following the expiration
date of the Certification Period.  In the event that DCL exercises the Exhaust
Option, then: (i) Contractor will credit the actual purchase payments made by
DCL for the DSOX System, together with all necessary costs DCL expended toward
Certification of the DSOX System, toward the purchase price of the Exhaust
System; (ii) the parties will enter into an agreement for the purchase of the
Exhaust System on mutually agreeable terms substantially similar to terms of
this Agreement within a reasonable period after exercise of the Exhaust Option;
and (iii) DCL shall make an additional payment of Seven Hundred Fifty Thousand
United States Dollars (US$750,000) on execution of the agreement for the
purchase of the Exhaust System, which shall be credited against the price of the
Exhaust System. As soon as possible after completion of installation of the
Exhaust System, DCL will (at DCL’s expense) engage Lloyd’s Register to conduct
tests to determine whether the Exhaust System meets the Exhaust Standards, such
tests to be conducted in accordance with Lloyd’s Register’s applicable
certification protocol. If the Exhaust System meets the Exhaust Standard, and
DCL decides to install exhaust scrubbers on the remaining 4 engines on the
Contract Vessel, then DCL is obliged to purchase such four (4) Exhaust Systems
from Contractor, and Contractor is obliged to sell and provide such four (4)
Exhaust Systems to DCL, for the amount set forth in the Exhaust System
Confidential Price Summary and on substantially the same terms and conditions as
the purchase/sale of the Exhaust System pursuant to the Exhaust Option;
provided, that DCL shall notify Contractor of its decision to purchase such four
(4) Exhaust Systems from Contractor within one-hundred





-2-







--------------------------------------------------------------------------------

eighty (180) days following the determination by Lloyds Register that the
Exhaust System meets the Exhaust Standard. In the event the the Exhaust System
does not meet the Exhaust Standard, then: (i) Contractor shall, at the sole
discretion and request of DCL, remove the DSOX System and/or the Exhaust System
from the Contract Vessel within 90 days after request by DCL, all at
Contractor’s own cost and expense, except that DCL will be responsible for the
provision and cost of items listed under “RESPONSIBILITIES OF DCL” set forth in
Exhibit A; (ii) DCL shall not be required to make any additional payments to
Contractor in connection the Exhaust System; and, (iii) thereafter the parties
will have no other obligations to each other except for third party indemnities
pursuant to Section 6, the confidentiality obligations pursuant to Exhibit F,
and any other obligations or rights under this Agreement that are intended to
survive the expiration or termination of this Agreement (it being understood by
the Parties that this provision is not intended to, and does not, limit any
rights or remedies available to the Parties for any breach of this Agreement).  



(f)

DCL shall have the option to purchase any additional Exhaust Systems that DCL
desires to be installed on vessels operated by DCL, with installation and
commissioning by a third party at DCL’s expense, from Contractor for the amount
set forth in the Exhaust System Confidential Price Summary (the “Exhaust X Unit
Option”).  DCL may exercise the Exhaust X Unit Option on a unit by unit basis
(DCL may order one or multiple units at a time) by notifying Contractor in
writing of DCL’s intent to exercise the Exhaust Option any time prior to
December 31, 2020.  In the event that DCL exercises an Exhaust X Unit Option,
then: (i) the parties will enter into an agreement for the purchase of the
Exhaust System on mutually agreeable terms substantially similar to terms of
this Agreement within a reasonable period after exercise of the Exhaust X Unit
Option; and (ii) DCL shall make a payment of Seven Hundred Fifty Thousand United
States Dollars (US$750,000) for each Exhaust System on execution of the
agreement for the purchase of the Exhaust System, which shall be credited
against the total price.



(g)

DCL covenants and warrants that so long as any DSOX System is in use on any
vessel operated by DCL, and so long as all Exhaust Systems in use on any vessel
operated by DCL continue to meet the Exhaust Standard, DCL will not use any
exhaust scrubber or other technology that removes sulfur from exhaust in
combination with the DSOX System aboard any vessel operated by DCL. However, if
any Exhaust System in use on any vessel operated by DCL fails to meet the
Exhaust Standard, DCL has no obligation to purchase exhaust gas scrubbers from
Contractor and can continue to use any DSOX System in use on any vessel operated
by DCL in combination with any exhaust scrubber technology which is commercially
available.   If the DSOX System does not receive Certification within the
Certification Period or if the Exhaust System does not meet the Exhaust
Standard, such events shall not be defaults by the Contractor, it being
understood that the Contractor shall make best efforts to obtain such results,
but makes no covenants or warranties to that effect.  The Parties understand
that in any event, all initial payments paid to Contractor in connection with
any DSOX System or any Exhaust System are non-refundable.



4.

INVOICING/PAYMENT OF INVOICES



(a)

Invoices shall be submitted to DCL as payments become due and shall include only
those milestones which have been fully completed as of the date of the invoice,
as more fully set forth in Exhibit “C” (Payment Schedule, Compensation for
Additional Work). All invoices shall reference this Agreement, shall display the
Fixed Price Amount, itemize each Change Order (if applicable and as defined in
Article 5 entitled Changes and Additional Work) and amount being billed against
those Change Orders and itemize all amounts previously invoiced and paid. Any
and all taxes (if applicable) shall be set forth as a separate line item in the
invoice. Invoices shall be addressed to:

Disney Cruise Line

Attn.: Bert Swets, VP MTO

PO Box 10299

Lake Buena Vista, FL 32830



(b)

DCL shall pay each approved invoice or uncontested portion thereof within thirty
(30) days of receipt of an invoice conforming to the requirements of this
Article. With respect to Compensation for Additional Work, DCL may withhold its
approval of Contractor’s invoice, in whole or in part, or nullify the whole or
any part of an approval previously given, if DCL determines in its reasonable
business judgment that said invoice (i) covers any Work or portions thereof
which have not, in fact, been completed or for which payment is not then due; or
(ii) includes amounts for claims allegedly made but not actually made or
subsequently withdrawn.  DCL may also withhold payment if and to the extent it
deems it necessary or desirable to protect





-3-







--------------------------------------------------------------------------------

itself against any loss or damage arising directly or indirectly out of this
Agreement including, but not limited to, Contractor’s or a Subcontractor’s (as
defined in Article 11 entitled Subcontractors) failure to provide waivers of
liens as more fully discussed below.



(c)

In addition to the requirements contained in the Closeout Agreement set forth in
Exhibit “D” (“Closeout Agreement”), attached hereto and incorporated herein by
this reference, if required by DCL, Contractor shall submit to DCL, upon
progress payment and invoice therefor, waivers of mechanic’s and materialmen’s
liens by Contractor and its Subcontractors of every tier in accordance with
applicable laws, codes and statutes.



(d)

Upon Certification, the parties shall execute the Closeout Agreement in
substantially the same form as the sample contained in Exhibit “D”.  







5.

OWNERSHIP OF DSOX SYSTEM.




(a)

Contractor warrants that the DSOX System is owned by Contractor and that the
DSOX System does not infringe upon any patents, copyrights, or other
intellectual property rights of third parties and that Contractor has the full
power, right, and authority to use and exploit the DSOX System in accordance
with this Agreement.  Subject to Section 5(c), DCL shall be deemed the sole
owner of the DSOX System installed on the Contract Vessel and its tools, parts
and materials immediately upon Certification, and shall have the full power,
right, and authority to use and exploit the DSOX System in connection with
operating the same in connection with the usual and customary operation of the
Contract Vessel. Contractor represents and warrants that it has obtained all
licenses, approvals and permits required to observe and perform the terms,
covenants, conditions and other provisions on its part to be observed or
performed under this Agreement.




(b)

Contractor shall provide all schematics, drawings, equipment and materials
necessary to interface the DSOX System to the Contract Vessel’s existing tanks,
piping, cabling, and automation and control system and to otherwise effectuate
the terms hereof.  The foregoing are subject to DCL’s written approval;
provided, however, that DCL’s approval of the foregoing shall not mean that DCL
will be liable and/or responsible for any design, drawing or schematic defects,
or with defects in the actual installation of the DSOX System, which Contractor
agrees to be responsible for as is set forth in this Agreement. Such schematics
and drawings shall be owned by DCL, but in no case shall DCL be able to use such
schematics and/or drawings for other Vessels without Contractor’s written
consent (which shall not be unreasonably withheld, conditioned or delayed).




(c)

DCL agrees that all intellectual property incorporated into the DSOX System is
and shall remain the sole and exclusive property of Contractor. Upon full
payment of the Purchase Price, DCL is hereby granted a non-exclusive license to
use all intellectual property incorporated into the DSOX System for reducing the
sulfur content of marine fuel oil used on the Contract Vessel in its usual and
customary operation.  DCL shall not allow or undertake (either alone or in
concert with or through others) in any manner to (i) reverse engineer the DSOX
System or (ii) modify, unseal, or disassemble the DSOX System or any part
thereof other than under the direction of Contractor, its representatives or
agents.




(d)

Subject to the terms of this Agreement, DCL may, but does not have a duty to,
make use of the DSOX System in connection with other systems or equipment on the
Contract Vessel, and as part of such efforts may endeavor to combine the DSOX
System and system with products from manufacturers, suppliers, and developers
other than Contractor.  All efforts by DCL to combine or integrate the DSOX
System with other products are referred to herein as “Development Efforts.”
 Prior to undertaking any Development Efforts, DCL and Contractor will discuss
Development Efforts on a case-by-case basis to determine whether both parties
want to support such efforts and, if so, the necessary contribution of
personnel, materials, and funds required, as well as the establishment of their
respective rights, including to intellectual property rights, relating to any
such Development Efforts.  











-4-







--------------------------------------------------------------------------------




6.

INSURANCE; INDEMNIFICATION




(a)

Contractor shall maintain, and Contractor shall cause any party performing
services relating to this Agreement under a contract, either oral or written,
with Contractor (collectively, “Subcontractors”) to maintain, throughout the
performance of its services:




(i)

Commercial General Liability Insurance to include contractual,
products/completed operations, and cross-liability with minimum limits of
US$5,000,000 written on an occurrence basis;

(ii)

Professional Liability insurance to include contractual and cross-liability with
minimum limits of US$1,000,000.

(iii)

All-risks Property Coverage in an amount equal to the replacement value of
Contractor’s property.

(iv)

Worker’s compensation insurance as required by applicable law, including
Maritime Employer’s Liability insurance with limits of not less than $5,000,000
per occurrence.




(b)

All insurance required in (a) by this Article shall be with companies and on
forms acceptable to DCL and shall provide that coverage thereunder may not be
reduced or canceled unless thirty (30) days unrestricted prior written notice is
furnished by the insurer to DCL.  All insurance shall:




 (i)

be primary and non-contributory with regard to any other insurance available to
DCL, its parent, and any subsidiaries, related and affiliated companies of each,
and the officers, directors, shareholders, employees, agents and assigns of
each; and




(ii)

be written by companies with a BEST Guide rating of B+ VIII (or equivalent) or
better.  




Contractor shall furnish certificates of insurance (or copies of policies, if
required by DCL) prior to services rendered.  Insurance required under (a)(i) of
this Article shall include DCL, its parent, and any subsidiaries, related and
affiliated companies of each, and the officers, directors, shareholders,
employees, agents and assigns of each as additional insureds and contain a
waiver of subrogation in their favor.  The additional insured requirement
applies to all coverages except Workers Compensation and Employers Liability.
 The waiver of subrogation applies to all coverages.




(c)

Contractor shall defend (if requested by DCL and with counsel approved by DCL,
which approval shall not be unreasonably withheld), indemnify, and hold DCL, its
parent, affiliated and related companies and the officers, directors, agents,
employees, and assigns of each, harmless from and against any and all claims,
suits, actions, demands, judgments, damages, liabilities, losses, costs and
expenses (including, without limitation, attorneys' and other professionals'
fees) whether based in tort, breach of contract, product liability, patent or
copyright infringement or otherwise, arising, directly or indirectly, from or
out of or based on: (i) the negligent or wrongful acts or omissions of
Contractor or their respective officers, directors, representatives, agents or
employees; (ii) any breach of any term, covenant condition or other provision
contained herein by Contractor; (iii) the failure of Contractor to perform the
Work and its other obligations hereunder in accordance with the highest
applicable industry standards or the standards established by this Agreement
(whichever are more stringent); (iv) any breach of Contractor's representations
or warranties as set forth in this Agreement; or (v) any and all claims for
benefits by any employee, agent or independent contractor of the Contractor,
including, without limitation, occupational injury or illness sustained by an
employee, agent or independent contractor of the Contractor in connection with
the performance of the Work.  Contractor's obligations pursuant to this Article
shall not be limited in any way to the insurance required by this Article or
otherwise and shall extend to claims occurring after the Agreement has
terminated as well as while the Agreement is in force.  The provisions of this
Article shall survive the expiration or early termination of the Agreement.











-5-







--------------------------------------------------------------------------------




(d)

DCL shall defend (if requested by Contractor and with counsel approved by
Contractor, which approval shall not be unreasonably withheld), indemnify, and
hold Contractor, its affiliated and related companies and the officers,
directors, agents, employees, and assigns of each, harmless from and against any
and all claims, suits, actions, demands, judgments, damages, liabilities,
losses, costs and expenses (including, without limitation, attorneys' and other
professionals' fees) whether based in tort, breach of contract, product
liability, patent or copyright infringement or otherwise, arising, directly or
indirectly, from or out of or based on: (i) the negligent or wrongful acts or
omissions of DCL or their respective officers, directors, representatives,
agents or employees; (ii) any breach of any term, covenant condition or other
provision contained herein by DCL; or (iii) any breach of DCL’s representations
or warranties as set forth in this Agreement.  DCL's obligations pursuant to
this Article shall not be limited in any way to the insurance required by
Article or otherwise and shall extend to claims occurring after the Agreement
has terminated as well as while the Agreement is in force.  The provisions of
this Article shall survive the expiration or early termination of the Agreement.




(e)

Contractor shall defend (if requested by DCL and with counsel approved by DCL,
which approval shall not be unreasonably withheld), indemnify, and hold DCL, its
parent, affiliated and related companies and the officers, directors, agents,
employees, and assigns of each, harmless from and against any and all claims,
suits, actions, demands, judgments, damages, liabilities, losses, costs and
expenses (including, without limitation, attorneys' and other professionals'
fees), resulting from and/or arising from any allegation, claim, suit or
proceeding brought against DCL, its parent, affiliated and related companies and
the officers, directors, agents and employees based on a claim that the DSOX
System, or use thereof, constitutes an infringement of any third party
copyright, trade secret, trade mark, or patent (collectively, “Infringement
Claims”), provided that Contractor is notified timely in writing and given full
and complete authority, information and assistance for the defense of such an
Infringement Claim. DCL’s failure to timely notify Contractor shall not relieve
Contractor of its obligations in this Article unless Contractor suffers actual
prejudice resulting directly from DCL’s failure to provide timely notice to
Contractor. If the DSOX System is held to constitute infringement and its use is
enjoined, or if Contractor believes that the DSOX System so infringes,
Contractor shall, at its reasonable election and expense, obtain for DCL the
right to continue using the DSOX System and/or modify the DSOX System so that it
is not infringing.  The provisions of this Article shall survive the expiration
or early termination of the Agreement.




7.

OWNER’S POLICIES AND PROCEDURES.

Contractor shall comply with all of DCL’s policies and procedures in all matters
relating to the performance of the Work, including without limitation general
day to day care, safety, sanitation, employee courtesy, appearance, conduct and
discipline.  Without limiting the generality of the foregoing, Contractor
understands and acknowledges that DCL may in its discretion designate one or
more "DCL Representatives" to monitor the Work in order to insure compliance by
Contractor with the terms of this Agreement.  Contractor shall cooperate at all
times with any such "DCL Representatives".  DCL’s Representative shall be Bert
Swets, Vice President, Marine & Technical Operations, Disney Cruise Line.




8.

CONTRACTOR’S RESPONSIBILITIES/REPRESENTATIONS.  




(a)

Contractor shall be solely responsible for all salaries, employee benefits,
social security taxes, federal and state unemployment insurance and any and all
similar expenses or taxes relating to Contractor or its employees or agents.
 Neither Contractor nor its employees or agents shall be entitled to participate
in, or to receive any benefits from, DCL's employee benefit or welfare plans,
specifically including but not limited to coverage under DCL's workers'
compensation program (health insurance and workers compensation insurance shall
be maintained by Contractor).  DCL shall have no obligation whatsoever to
compensate Contractor or any of its employees or agents on account of any
injuries which Contractor or any of its employees or agents may sustain as a
result of or in the course of the performance of the Work, and Contractor hereby
waives, on its own behalf and on behalf of any persons claiming by, through or
under Contractor, any and all rights of recovery which Contractor may now or
hereafter have against DCL on account of any such injuries.











-6-







--------------------------------------------------------------------------------




(b)

Contractor hereby warrants and represents to DCL that: (i) it has the
experience, staff, skill and authority to perform the Work; (ii) it shall comply
with all applicable federal, state and local laws, rules, regulations, codes and
orders of any public, quasi-public or other governmental authority; (iii) it is
adequately financed to meet any financial obligation it may be required to incur
hereunder; (iv) it has obtained all licenses and permits required to observe and
perform the terms, covenants, conditions and other provisions on its part to be
observed or performed under this Agreement; (v) any material or work product
provided by Contractor under this Agreement shall not infringe upon any patent,
trademark or copyright, or otherwise violate the rights of, any person, firm or
corporation; (vi) that Contractor has obtained all necessary consents,
permissions or releases, and will timely make all payments to third parties,
that may be required to provide the Work; (vii) there is no actual or potential
conflict of interest between the Work to be performed by Contractor under this
Agreement and Contractor's family, business, financial or other interests, and
Contractor shall immediately notify DCL of any actual or potential conflict of
interest of which Contractor becomes aware during the term of this Agreement;
and, (viii) it will not engage any employee of DCL or any DCL affiliate to
perform any part of the Work.




(c)

Contractor warrants to DCL that all materials and equipment furnished under this
Agreement shall be new unless otherwise specified, that all Work shall be of
good quality, and that the DSOX System shall be free from defects in material
and workmanship under normal use and service and in conformance with the
specifications described in Exhibit A.  Contractor’s warranty does not apply to
any part of the DSOX System that has been modified, altered, damaged,
mishandled, mistreated, or used or maintained or stored other than in conformity
with manufacturer instructions, or Contractor’s specifications or instructions.
 Without limiting the foregoing, this warranty also does not cover malfunctions,
service failures, health problems, losses, costs, damages, expenses, personal
injury or death (collectively “Loss”) caused by (i) actions of any person or
entity other than Contractor or its authorized representatives, (ii) failure to
follow Contractor’s instructions regarding, or otherwise improper, installation,
operation, or maintenance of the DSOX System, (iii) alteration, mishandling,
mistreatment, misuse or neglect of the DSOX System, (iv) attachment to or
incorporation in, the DSOX System of products not supplied or approved by
Contractor, (v) removal of, or failure to properly use, the DSOX System or
equipment in conformity with Contractor’s specifications or instructions, or
(vi) arising out of or related to exposure to chemicals or other elements or
conditions on DCL’s premises caused by disposition of such chemicals or elements
contrary to the instructions of Contractor, or (vii) any factor beyond
Contractor’s control, including fire, explosions, lightning, pest damage, the
elements, dust, dirt, sand, water, power surges, strikes or labor disputes,
water, acts of God, acts of terrorism or vandalism, war, civil disturbances,
acts of civil or military authorities or public enemies, transportation
facilities, fuel or energy shortages, or acts or omissions of communications
carriers, utilities, or other third parties.  This warranty also does not cover
normal wear and tear, defects in appearance, cosmetic scratches or other
cosmetic damage to surfaces that do not inhibit proper operation of the DSOX
System. This warranty also does not cover any products manufactured by a third
party, including Contractor suppliers, for a time or scope greater than the
warranty provided to Contractor for such products by such third party, and only
to the extent such warranties are transferred to DCL.  For any DSOX System that
fails to comply with the warranty solely due to any defects in products supplied
by third parties, Contractor shall use reasonable efforts to convince the
supplier to replace such products, but Contractor shall be otherwise relieved of
remedying such noncompliance; provided, however, Contractor shall use
commercially reasonable efforts to mitigate or remedy such noncompliance. EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT, CONTRACTOR MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, AS TO ANY MATTER WHATSOEVER, INCLUDING,
WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.  CONTRACTOR IS NOT RESPONSIBLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES,
INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF REVENUE, COST OF CAPITAL, AND
CLAIMS FOR SERVICE INTERRUPTIONS.  THIS WARRANTY IS IN LIEU OF, AND CONTRACTOR
SPECIFICALLY DISCLAIMS, ALL OTHER WARRANTIES INCLUDING IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND HEREBY EXPRESSLY
LIMITS ANY SUCH OTHER WARRANTIES TO THE TERMS AND CONDITIONS OF THIS WARRANTY.
 All Work not so conforming to these standards may be considered defective.  All
warranties and guarantees from Subcontractors or vendors (including, without
limitation, manufacturers) shall be assigned to DCL.  Contractor’s obligations
under this Section 8(c) shall survive the expiration or sooner termination of
the Agreement; but shall terminate upon the sooner of:  (i) one calendar year
following installation of the DSOX System, (ii) termination of this Agreement,
or (iii) such period of time as may be required by law.  





-7-







--------------------------------------------------------------------------------




(d)

DCL or its duly authorized representative shall notify Contractor in writing as
promptly as possible after discovery of basis for which a claim is to be made
under Contractor’s warranties hereunder.  DCL’s notice shall include full
particulars as to the nature of the claimed defect.  Any claim by DCL of any
breach of Contractor’s warranties hereunder shall be deemed waived unless
submitted to Contractor in writing within 30 days after DCL discovers the
claimed defect.




(e)

Contractor’s liability and DCL’s exclusive remedy for breach of Contractor’s
limited warranty shall be limited to repair or replacement of the item or items
found to be defective.  At its sole discretion, Contractor may elect in the
event of a claimed defect in the Work involving amounts in excess of the
Purchase Price, to refund the Purchase Price to DCL.  In that event, DCL shall
return the DSOX System provided hereunder to Contractor and reconvey title to
Contractor by appropriate documentation, free and clear of liens and
encumbrances.  All repairs or replacements to be performed under this section
shall be performed in Port Canaveral, Fort Lauderdale, or Miami, Florida, unless
otherwise impractical, in which case, DCL may cause necessary repairs to be made
elsewhere, provided that DCL shall first give Contractor reasonable notice in
writing of the time and place such repairs or replacements will commence and
provide Contractor an opportunity to verify by its own representative the nature
and extent of the defect so identified and, if Contractor so elects, to perform
the repairs or replacement itself, or through a subcontractor, at such time and
place mutually agreed to by DCL and Contractor.  All incremental expenses
associated with performing the repairs or replacement in a location other than
Port Canaveral, Fort Lauderdale, or Miami, Florida shall be for DCL’s account at
cost plus 10% for equipment and materials and at Contractor’s standard hourly
service rates.  







9.

SUSPENSION OR TERMINATION. Anything herein to the contrary notwithstanding, DCL
may, in its sole discretion and with or without cause, suspend or terminate this
Agreement upon seven (7) days prior written notice to Contractor.  In the event
of termination, DCL's sole obligation and liability to Contractor, if any, shall
be to pay Contractor that portion of the Purchase Price due upon execution of
this Agreement pursuant to the Payment Schedule set forth in Exhibit C
($975,000), together with third party indemnities pursuant to Section 6 and
confidentiality obligations pursuant to Exhibit F and any other obligations or
rights under this Agreement that are intended to survive the expiration or
termination of this Agreement.




10.

SUBCONTRACTORS.  If Contractor desires to employ Subcontractors in connection
with the performance of its Work hereunder:




(a)

Any proposed Subcontractors shall be submitted to DCL for written approval prior
to Contractor entering into an agreement with Subcontractors.




(b)

Contractor shall coordinate the services and work product of any Subcontractors,
and remain fully responsible under the terms of this Agreement for the
professional quality of services furnished by Contractor or its Subcontractors.




(c)

Any agreement entered into between Contractor and any Subcontractors shall
reflect and incorporate all of the terms of this Agreement and require the
Subcontractors to assume performance of Contractor's duties commensurately with
Contractor's duties to DCL under this Agreement, it being understood that
nothing herein shall in any way relieve Contractor from any of its duties under
this Agreement.




11.

ASSIGNMENT. Contractor is providing unique services under this Agreement and may
not assign this Agreement in any fashion, whether by operation of law, or by
conveyance of any type including, without limitation, transfer of stock in
Contractor, without the prior written consent of DCL, which consent DCL may
withhold in its sole discretion.  DCL retains the right to assign all or any
portion of this Agreement at any time to any of DCL’s related or affiliated
entities and to change the Contract Vessel with Contractor’s written consent,
which shall not be unreasonably withheld.  Upon such assignment, and provided
the assignee shall, in writing, assume DCL's obligations under this Agreement
and Contractor shall give it written consent, DCL shall be automatically
released and discharged from any and all of its obligations under this
Agreement, and Contractor shall thenceforth look solely to the assignee for
performance of DCL's obligations under this Agreement.





-8-







--------------------------------------------------------------------------------




12.

PROMOTION.  Except as otherwise permitted in this Agreement or under another
written grant or other written license by DCL or one of its affiliated
companies, including, without limitation, Marvel Enterprises, Inc. (“Marvel”),
Contractor shall acquire no right under this Agreement to use, and Contractor
shall not use, the name Magical Cruise Company, Ltd., "Disney" (either alone or
in conjunction with or as part of any other word or name), any fanciful
characters, designs, trademarks, tradenames or copyrighted works of The Walt
Disney Company or any of its related, affiliated or subsidiary companies
(including, without limitation, Marvel) in any advertising, publicity, or
promotion;  to express or imply any endorsement by DCL of Contractor’s Work; or
in any other manner whatsoever (whether or not similar to uses hereinabove
specifically prohibited).  This shall not prohibit either party from making such
public disclosures as it determines in good faith are required by law or
regulation




13.

CONFIDENTIALITY.

The parties shall comply with the confidentiality obligations set forth in
Exhibit F, attached to and made a part of this Agreement.




14.

DETERMINATION OF DISPUTES.  This Agreement and the rights and responsibilities
of the parties to this Agreement shall be governed by and interpreted in
accordance with the admiralty and maritime laws of the United States and, to the
extent applicable, the law of the State of Florida to the exclusion of all
choice-of-law rules which might otherwise be applicable.  Any legal proceeding
of any nature brought by either party against the other to enforce any right or
obligation under this Agreement, or arising out of any matter pertaining to this
Agreement or the Work to be performed hereunder, shall be brought and maintained
exclusively before the Circuit Court of the Ninth Judicial Circuit in and for
Orange County, Florida; or, if the Circuit Court does not have jurisdiction,
then before the United States District Court for the Middle District of Florida
(Orlando Division); or if neither of such courts shall have jurisdiction, then
before any other court sitting in Orange County, Florida, having subject matter
jurisdiction.  The parties consent and submit to the jurisdiction of any such
court and agree to accept service of process outside the State of Florida in any
matter to be submitted to any such court pursuant hereto, and expressly waive
all rights to trial by jury regarding any such matter.




15.

INDEPENDENT CONTRACTOR AND WAIVER OF MARITIME LIEN.  It is understood and agreed
that Contractor is acting as an independent contractor and not as DCL's employee
in the performance of the Work, although DCL shall have the right to make
recommendations concerning the procedures employed by Contractor in performing
the Work.  Nothing herein contained shall be deemed to create an agency
relationship between DCL and Contractor.  Contractor has no right to pledge the
credit of DCL or any vessel owned or operated by DCL (the “Vessel”) in any
manner or sum whatsoever.  Contractor shall not contract with any supplier of
merchandise unless the supplier executes a purchase order containing a
conspicuous notice to the effect that Contractor has no right or authority to
bind DCL or Vessel or create a lien upon them and that by acceptance of such
purchase order, the supplier acknowledges that he looks solely to Contractor and
not to DCL or the Vessel for payment of goods ordered.  Neither Contractor nor
Contractor’s personnel shall have the right to assert maritime liens on the
Vessel for any payments due to them.  In the event that a lien is placed on the
Vessel in contravention of the terms hereof or as a result of any act, omission
or neglect by Contractor or Contractor’s personnel, Contractor shall remove
immediately, by bond or otherwise, any such lien and in the event DCL has
incurred any costs, losses, damages or expenses, including reasonable attorneys’
fees, as a result of the placement of a lien on the Vessel in contravention of
the terms hereof then Contractor shall immediately indemnify DCL therefor.




16.

  FORCE MAJEURE.  Neither of the parties shall be deemed to be in default of or
to have breached any provision of this Agreement as a result of any delay,
failure in performance or interruption of service, resulting directly or
indirectly from acts of God, acts of civil or military authorities, changes of
law,  civil disturbances, wars, strikes or other labor disputes, fires,
transportation contingencies, laws, regulations, acts or orders of any
government or agency or official thereof, other catastrophes or any other
similar occurrences beyond such party’s reasonable control (an event of “Force
Majeure”).  In every case, the event of Force Majeure must be without the fault
or negligence of the party claiming Force Majeure, and such party must promptly
notify the other party.  Performance time under this Agreement shall be
considered extended for a period of time equivalent to the time lost because of
any event of Force Majeure, provided, however, that if any such event of Force
Majeure continues for a period of more than 60 days, the party not claiming
Force Majeure shall have the option of terminating this Agreement upon written
notice to the party claiming Force Majeure.





-9-







--------------------------------------------------------------------------------




17.

MISCELLANEOUS PROVISIONS.




(a)

The terms and provisions of this Agreement constitute the entire agreement
between the parties hereto with respect to the subject matter of this Agreement
and shall supersede all previous communications, representations, or agreements,
either oral or written, between the parties relating to such subject matter.  No
change, alteration or modification of this Agreement shall be effective unless
made in writing and signed by both parties hereto.  If any provision of this
Agreement is deemed to be invalid, it shall be considered deleted herefrom and
shall not invalidate the remaining provisions.




(b)

This Agreement may be executed in several counterparts, each of which will be
deemed an original, and all of such counterparts together will constitute one
and the same instrument.  Additionally, this Agreement may be executed in any
number of duplicate originals, each of which will be deemed to constitute but
one and the same instrument.  Execution and delivery of this Agreement by means
of facsimile or other electronic transmission will be valid and effective,
provided that the party that so executed and delivered this Agreement by
facsimile or other electronic means delivers to the other party at least one (1)
duplicate original of this Agreement signed in ink within 15 days after the date
of execution and delivery by facsimile or other electronic means by such party.




(c)

This instrument does not constitute an offer by DCL.  When executed by
Contractor, it shall constitute an offer by Contractor to DCL irrevocable for a
period of five (5) days after receipt by DCL and, upon execution by DCL and
delivery to Contractor, shall constitute a binding agreement between the
parties.




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
the day and year first above written.




MAGICAL CRUISE COMPANY, LIMITED

POLY SHIELD TECHNOLOGIES, INC.

doing business as “Disney Cruise Line”

 

 

 

By:   /s/ Bert Swets

By:  /s/ Brad Eckenweiler

(Signature)

(Signature)

 

 

Bert Swets

Brad Eckenweiler

(Print Name)

(Print Name)

 

 

Title:  Vice President MTO

Title:  CEO, Director




































































-10-







--------------------------------------------------------------------------------






EXHIBIT “A”

SCOPE OF WORK




Contractor shall, at its sole cost and expense, fully and properly perform and
complete the installation and commissioning of the DSOX System on the Contract
Vessel (except as provided below under Responsibilities of DCL or in any other
provision of this Agreement), including without limitation providing all design,
engineering, materials, tools, equipment, labor and professional and
nonprofessional services in strict accordance with the Work Schedule set forth
in Exhibit “B”:



A.

Scope of Work.

Supply, installation, and commissioning of the DSOX System to be the sole
responsibility of the Contractor. Contractor understands that the installation
and commissioning will occur with the ship in full service.  Contractor will
take all reasonable measures to either eliminate or minimize impacts to the ship
and its operations.  



1.

Contractor will provide qualified technical support in the form of an on-site
installation supervisor during the entire period of installation, commissioning
and verification/certification testing through to Certification of the DSOX
System. More specifically, Contractor shall perform all installation work
indentified in Attachment 1 to this Exhibit A as being the responsibility of
Contractor.  This includes the supply and installation of an in-line sulfur
content analyzer (ASOMO model 682T-HP On-Line Sulfur Analyzer).



2.

It shall be the responsibility of Contractor to ensure that all necessary
working drawings receive applicable regulatory approval, as well as the approval
of DCL, prior to commencement of installation. Contractor shall provide all
as-built schematics and drawings of the DSOX System, including electrical,
mechanical and piping drawings, to DCL upon complete installation and
commissioning of the DSOX System. Such schematics and drawings shall be owned by
DCL, but in no case shall DCL be able to use such schematics and/or drawings for
other DCL vessels without Contractor’s consent in its sole discretion.



3.

Contractor will provide any necessary updates and upgrades to the DSOX System,
including without limitation operating software, at no additional cost to DCL
until January 1, 2020.



4.

Contractor will ensure that the DSOX System processes fuel so that there is no
harm to human health, the Contract Vessel’s equipment, or the environment, and
that the residual produced by the DSOX System can be discharged overboard from
the ship in accordance with all applicable laws, conventions, regulations and
rules, including particularly and without limitation MARPOL.



5.

“DSOX System” means the Contractor’s self-contained fuel scrubbing system
designed to reduce the sulfur content of marine fuel oil, the equipment, system
operating software, materials, trade secrets, technology, know-how, inventions,
specifications, techniques, processes, and formulas incorporated therein.



B.

Manning Constraints



1.

Contractor will provide all electrical and mechanical personnel support and
assistance required for installation, commissioning and
verification/certification testing of the DSOX System.



2.

All Contractor’s or Subcontractor’s personnel will comply with all the
requirements defined by the ship’s Safety Management System while onboard the
Contract Vessel.



3.

No C1/D visas will be issued to the Contractor’s personnel or Subcontractors and
they will not be allowed to be listed on the crew manifest.





A-1







--------------------------------------------------------------------------------






4.

All scheduling should include estimates of downtime due to port days, bunkering,
and other schedule constraints.



C.

Test and Trial Requirements



1.

The Contractor will cooperate with and assist DCL in arranging all verification
testing required for approval by Lloyd’s Register, which verification testing
shall occur as soon as possible after installation and commissioning of the DSOX
System.



2.

The Contractor is to supply a project schedule of DSOX System tests and trials
with manpower requirements prior to completion of installation of the DSOX
System.



D.

Operations and Training; Preventative Maintenance; Spare Parts



1.

The Contractor is to supply a statement on any concerns relating to the
operation or maintenance of the DSOX System which may affect the ship’s
operational efficiency and what measures are to be taken to minimize the impact
or may require changes in ship’s operation.



2.

Within 2 weeks after Certification of the DSOX System (or when mutually agreed
by the parties) Contractor will provide at least 16 hours of onboard hands-on
training relating to the operation and maintenance of the DSOX System for a
maximum of 4 DCL personnel.  During such training Contractor will provide all
manuals and documentation necessary to properly operate and maintain the DSOX
System, such manuals and documentation to be in hard-copy and electronic form.



3.

In connection with the operation and maintenance of the DSOX System, within
thirty (30) days after certification of the DSOX System (or when mutually agreed
by the parties) Contractor will provide a preventative maintenance plan, a list
of spare parts that DCL should keep on hand, and a list of suppliers of
chemicals and other necessary supplies.






E.

Exemption Assistance

During the term of this Agreement and for so long as the DSOX System is
operating on the Contract Vessel, Contractor will cooperate with any reasonable
request by DCL to provide any supporting information and documentation relating
to the technical performance characteristics of the DSOX System to governmental
authorities or others (e.g., U.S. Environmental Protection Agency, U.S. Coast
Guard, Transport Canada and the Bahamas Maritime Authority, or Lloyd’s Register)
in connection with DCL attempting to secure an exemption to any Emissions
Control Area implemented under MARPOL VI or to any other law, rule, regulation
or directive that limits sulfur content in marine fuel.




PERFORMANCE STANDARDS AND REQUIREMENTS




The DSOX System must purify standard Heavy Fuel Oil (with sulfur content up to
3.5%) to a sulfur content of no more than 0.1%, while maintaining compliance
with all ISO standards, as delivered to the diesel generators under all normal
ship operating conditions, and must ensure that the treated fuel delivered to
the diesel generators will meet engine manufacturer’s requirements at all times,
under all conditions.  In addition, PST will ensure the byproduct used to remove
the sulfur that is placed in the ship's bilge or tanks does not affect the
performance of the ship's oily water separators and oil content meter (DAKMA)
and can be discharged overboard in compliance with all applicable laws,
conventions, regulations and rules, including particularly and without
limitation MARPOL.  The requirements set forth in this paragraph shall
collectively represent and be referred to as the “Performance Standards”.








A-2







--------------------------------------------------------------------------------




CERTIFICATION PROCEDURE.

“Certification” means obtaining certification of compliance from Lloyd’s
Register that the DSOX System meets the Performance Standards, as well as
approval by Lloyd’s Register for the installation and use of the DSOX System
aboard the Contract Vessel. Certification tests will be conducted as soon as
possible after completion of installation of the DSOX System in accordance with
Lloyd’s Register’s applicable certification protocol.

RESPONSIBILITIES OF DCL

DCL will supply the following in connection with the installation and
commissioning of the DSOX System, all of which shall be at DCL’s sole cost and
expense:



·

Welding gases (oxygen, acetylene, argon).



·

Fees, costs, expenses, and charges of Lloyd’s Register.

·

During the installation, commissioning and testing process, access to the crew
mess, complimentary internet access for all Contractor supervisors and
employees, and single cabin living arrangements for Contractor supervisors only.



·

Fuel oil separators dedicated to the DSOX System



·

Tanks for chemicals, sludge, and bilge water



·

Bilge water separators;



·

Exhaust emissions monitoring system;



·

Electric supply to the fuel oil separators in the DSOX-15 System;



·

Controls system integration and communication between ECR and DSOX-15 System;



·

Integration of the DSOX System to the existing ship systems (fuel, electrical,
water, overboard discharge, etc.);



·

Steam for the DSOX System heaters;



·

Untreated HFO fuel;



·

Technical water supply



·

Secondary testing as desired at DCL’s own expense.

More specifically, DCL shall perform all installation work indentified in
Attachment 1 to this Exhibit A as being the responsibility of DCL.  































END of EXHIBIT “A“








A-3







--------------------------------------------------------------------------------






EXHIBIT “B“

WORK SCHEDULE




Contractor shall strictly conform to the following Schedule of Contract
Milestones for the performance of the Services set forth in Exhibit “A”.  All
Due Dates refer to the number of days elapsed after the Effective Date. Schedule
detail is listed in the Polyshield DSOX-15 SCHEDULE For DCL set forth below.




Milestone Description

Due Date

(Number of Days

after Effective Date)

 

 

1. Agreement Execution Commencement of  

 

             DSOX System Design and Fabrication

0

2. Commence DSOX System Installation

90

3. Complete Installation of DSOX System

120

4. Commissioning and Performance Testing of DSOX System

Upon Complete

Installation of DSOX System

5. Handover/Closeout of Certified DSOX System

Within 7 days after

Certification




Project Plan must be consistent with the Milestone Due Dates listed in this
Exhibit B.




[shpr_ex101002.gif] [shpr_ex101002.gif]




END of EXHIBIT “B“





B-1







--------------------------------------------------------------------------------




EXHIBIT “C“

Payment Schedule







PAYMENT SCHEDULE: The schedule for the submittal of invoices is set forth in the
following Payment Schedule.  Contractor shall invoice DCL and DCL shall pay such
invoices pursuant to the provisions of Article 4 entitled Invoicing/Payment of
Invoices, and Exhibit D, Closeout Agreement.  Contractor shall not invoice DCL
for any Work which does not strictly conform to the payment milestones (i.e.,
DCL shall have no obligation to make progress or partial payments for Work
unless and until the payment milestones are fully met).




Milestone/Description

Invoice Amount

 

 

Agreement Execution

$975,000

 

 

Certification of DSOX System

$2,040,000























































End of Exhibit “C”








C-1







--------------------------------------------------------------------------------






EXHIBIT “D“

CLOSEOUT AGREEMENT







CLOSEOUT AGREEMENT




Project Name:  Poly Shield DSOX 15 System – Disney Dream




THIS CLOSEOUT AGREEMENT, effective this ___ day of _______, 2014, is between
MAGICAL CRUISE COMPANY, LIMITED, doing business as “Disney Cruise Line” (“DCL”),
whose address is P.O. Box 10210, Lake Buena Vista, Florida 32830 and POLY SHIELD
TECHNOLOGIES, INC. (“Contractor”), whose address is 428 Plaza Real, Suite 419,
Boca Raton, FL 33432.

WHEREAS, DCL and Contractor have entered into that certain Purchase and Services
Agreement, the effective date of which is _______, 2014; and

WHEREAS, the parties desire to close out the Agreement subject to the provisions
hereof.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations herein contained, the parties agree as follows:



1.

The current status of the Agreement is as follows:

Purchase Price:

$

Original Agreement Completion Date:

 

Adjusted Completion Date, pursuant to Amendment No. ___

 

Certification Date:

 



2.

Contractor certifies that all Work covered by the Agreement and all amendments
thereto have been completed in strict accordance with the terms and conditions
of the Agreement, including all punchlist items.



3.

Contractor represents to DCL that there are no outstanding claims which
Contractor has against DCL or other contractors or their subcontractors or
subcontractors of any tier, relating in any way to the Work, and to the best of
its knowledge, there are no outstanding claims against Contractor or its
Subcontractors by any other contractors or their subcontractors or
subcontractors of any tier relating in any way to the Work.



4.

Contractor hereby covenants, warrants and represents that all labor, materials,
equipment, services and other items including, without limitation, all amounts
owed to all persons, firms, corporations, Subcontractors, union welfare or
benefit funds (if any), furnished pursuant to the above Agreement and any
additions or changes thereto, have been paid in full as of the date of this
statement, and that waivers of lien through the date of this statement have been
obtained from all Subcontractors, persons, firms, and corporations who have
furnished services, labor, materials, equipment and supplies in connection
therewith.



5.

Each party represents to the other that:



a.

Each party shall remain responsible for and shall indemnify the other, pursuant
to the terms and conditions of the Agreement, and



b.

Each party represents to the other that if requested by the other party, each
party shall cooperate with the other in gathering and providing information
regarding any claims by or against other contractors or any other third party.




6.

Within five (5) days after execution of this Closeout Agreement and satisfaction
by DCL that Contractor has strictly complied with all provisions of the
Agreement, final payment, constituting the entire unpaid balance of the Purchase
Price, shall be paid by DCL to Contractor.





D-2







--------------------------------------------------------------------------------




7.

All other obligations of the parties under the Agreement remain unchanged and
shall survive the disbursement of final payment and the closing hereon in
accordance with the terms of the Agreement.




MAGICAL CRUISE COMPANY, LIMITED    

POLY SHIELD TECHNOLOGIES, INC.

doing business as “Disney Cruise Line”




Authorized

Authorized

Signature: ________________________________

Signature: _______________________________




Print Name: _______________________________

Print Name: ______________________________




Title: ____________________________________

Title: ____________________________________




Date:  ___________________________________

Date:  ___________________________________













































































































END of EXHIBIT “D”











D-3







--------------------------------------------------------------------------------






EXHIBIT “E”

DISNEY CRUISE LINE

SPECIAL CONTRACT CONDITIONS




I.

GENERAL SCOPE OF WORK REQUIREMENTS:




A.

Contractor shall submit the following information to DCL.




·

Project Manager name

·

Names, addresses, and passport information of all personnel sailing.

(Indicate who will be sharing a cabin with whom)

·

Project Manager is single berth.  

·

All MSDS (Material Safety Data Sheets) sheets

·

A list of all materials in the DCL warehouse.




II.

USE OF SITE




A.

SAFETY, ENVIRONMENTAL AND HEALTH INSPECTIONS - Contractor will comply in all
material respects with all rules, guidelines, and regulations of OSHA, USPH
(United States Public Health), USCG (United States Coast Guard), MARPOL (Marine
Pollution), SOLAS (Safety of Life at Sea) and Lloyd’s Registry classification
society.  




B.

CONSTRUCTION WORKER PARKING - Construction workers shall park in the area
designated by the Project Manager/DCL's Representative.  DCL will provide
parking in Port Canaveral, FL.




C.

MEALS/BREAK AREA - The meal/break area is to be in the crew mess or equivalent
location as designated by DCL.  




D.

TRASH REMOVAL - Scrap material, debris, trash, and cleanup will be removed to
the DCL-designated disposal area.




Contractor shall be responsible at all times for maintaining a clean Job Site to
the reasonable satisfaction of DCL.  Contractor and all Subcontractors shall
provide their own equipment (e.g. shop vacuum) for thorough cleanup.




E.

RESTROOMS - Contractor shall use restroom facilities as directed by DCL.




F.

MATERIAL DELIVERY - All materials shall be approved by IMO, USCG, USPH, and
Lloyd’s Register’s rules, guidelines, and regulations.




All material delivery and staging to be coordinated with the Project
Manager/DCL's Representative.  Information on amounts of material, space needed
and lead time to warehouse to be provided by Contractor to DCL.  Contractor is
responsible for transportation of all materials, tools, and supplies to the ship
regardless of ship’s port location, unless otherwise arranged with DCL.  




G.

DRESS - All Contractor's employees must wear shirt with sleeves, full length
pants and appropriate shoes.  While guests are on board, all Contractor’s
employees shall wear clothing with tasteful logos, wording, or other images.




III.

CONTRACTOR WORKING HOURS - Contractor working hours shall be determined by
mutual agreement between DCL and Contractor.  DCL reserves the right to modify
the hours available for work as necessary to accommodate Ship operations.




IV.

EXISTING FACILITY CONDITIONS - Contractor shall inspect the site and accept the
existing conditions and confirm all as-built dimensions.








E-1







--------------------------------------------------------------------------------




V.

UTILITY INTERRUPTIONS




A.

Contractor shall notify DCL 48 hours in advance of any interruptions to existing
utilities.

B.

When authorized by DCL, and prior to interrupting any utility service,
Contractor shall ascertain that he has the proper materials, together with
adequate workmen and equipment, to complete the work in a minimum amount of
time.  Where possible, interruption in service shall be scheduled during the
hours when the facilities are not in use.  Actual out of pocket cost of delays
to DCL, when normal services are not resumed as scheduled shall be chargeable to
Contractor.

C.

Contractor will be required to restart all equipment that was temporarily shut
down and/or affected by the utility interruption.




VI.

EXISTING CONDITIONS PROTECTION - Contractor shall protect all existing and
remaining merchandise, equipment, finishes, etc. from dust, dirt, and damage.
 Protection shall be by drop cloths or other methods approved by DCL and must be
removed after work each day to allow uninhibited operation of the facility.  Any
dust, dirt, etc. must be cleaned each day at a time to be coordinated with the
Project Manager/DCL’s Representatives not to interfere with guest or employee
operations.   Contractor shall remove material from ship or to designated trash
removal location once job is complete.




VII.

SECURITY




A.

Contractor is required to observe all security requirements established by DCL.
 Coordination and all questions with regards to security shall be directed to
the Project Manager/DCL's Representative.




B.

Security will be provided by DCL for access to all areas.  Contractor is
responsible for coordination of DCL security.




C.

Ship access during port days will be coordinated by Project Manager/DCL's
Representative.




D.

Contractor is to provide locks and security for their own tools and materials.
 DCL is not responsible for materials or tools lost or stolen while on board.




VIII.

FIRE AND SAFETY ACCESS - Contractor shall not block access and egress of
emergency exits and fire doors operation.  All emergency exit areas shall remain
free of materials and debris.  Contractor shall not block employee access or
traffic to existing facilities. Any disruption required of these items will be
coordinated and directed by the Project Manager/DCL's Representative.




IX.

INCIDENTALS – DCL shall be responsible for all cruising costs incurred by
Contractor’s employees during cruise including, but not limited to, stateroom
costs and tips.




X.

GENERAL NOTES




A.

Contractor acknowledges and confirms that he has visited all areas and accepts
existing conditions, and that quantities of materials to be supplied by
Contractor for the scope of work to be performed are based upon existing
conditions and Contractor’s accurate measurements thereof.




B.

Contractor shall submit a proposed schedule, which shall incorporate a sequence
of operations, for review by DCL.  The sequence of operations shall include, but
not be limited to:




1.

Dates and shift hours for work to be performed in each area.




2.

Procedures used to temporarily close work access, which are in guest areas.




3.

Procedures used to protect DCL's merchandise and property.





E-2







--------------------------------------------------------------------------------







C.

Contractor shall provide a list of all Subcontractors with addresses and
telephone numbers prior to start of work.  Contractor shall provide a list of
people and telephone numbers to be contacted in the event of emergencies.  The
list must include a point of contact for each discipline.




D.

Contractor shall employ workmen who are skilled in the assigned task.




E.

Contractor shall have the sole responsibility for securing all necessary permits
and inspections conforming to USPH (United States Public Health), USCG (United
States Coast Guard), SOLAS (Safety on Land and Sea) and MARPOL (Marine
Pollution).




XI.

PROJECT CLOSE OUT




A.

Contractor shall supply two (2) bound closeout documents to include:




a.

A list of all warranted items and copies of warranties.

b.

Contact point for warranty services.

c.

Finishes specifications by manufacturer, color, etc.

d.

Cut sheets of materials used on the project.

e.

Copies of maintenance manuals.

f.

Business card.

g.

List of Subcontractors.

h.

Single line electrical drawings (if applicable).

i.

As-built drawings.

j.

Repair manuals for each piece of Contractor furnished equipment




B.

The above close out documents shall be submitted with the final payment
application and shall be considered a part of the final payment application
package.  The final application shall not be considered complete under the
prompt payment law and will not be processed without the above documents.




XII.

ASBESTOS; CADMIUM and/or LEAD; CHLOROFLUOROCARBONS.




A.

ASBESTOS

Contractor is advised to visit the site and to carefully inspect and make
himself thoroughly familiar with conditions as they exist at the site.
 Contractor is hereby made aware that Asbestos-Containing Materials (ACM) and/or
Presumed Asbestos-Containing Materials (PACM), including without limitation,
thermal system insulation, and sprayed on or troweled on surfacing material that
is presumed to contain asbestos, exists or may exist at the site.  DCL hereby
provides notice to Contractor that the Work contemplated by this Agreement may
be performed in or near areas that contain ACM and/or PACM as specified in the
Scope of Work.  




DCL and Contractor agree that the quantities of ACM and/or PACM referred to in
the Scope of Work are approximate and are enumerated for the sole purpose of
providing notification to the Contractor.

 

B.

CADMIUM and/or LEAD

Contractor is advised to visit the site and to carefully inspect and make
himself thoroughly familiar with conditions as they exist at the site.
 Contractor is hereby made aware that lead exists, or may exist, at the site.
 DCL hereby provides notice to Contractor that the Work contemplated by this
Agreement may be performed in or near areas that contain cadmium and/or lead as
specified in the Scope of Work.  




DCL and Contractor agree that the cadmium and/or lead, referred to in the Scope
of Work, are approximate and are enumerated for the sole purpose of providing
notification to the Contractor.

 











E-3







--------------------------------------------------------------------------------




C.

CHLOROFLUOROCARBONS (CFCs)




Contractor is advised to visit the site and to carefully inspect and make
himself thoroughly familiar with conditions as they exist at the site.
 Contractor is hereby made aware that chlorofluorocarbons (CFCs) exist, or may
exist at the site.  DCL hereby provides notice to Contractor that the Work
contemplated by this Agreement may be performed in or near areas that contain
CFCs as specified in the Scope of Work.  Should the Contractor’s work result in
(i) any loss or release of CFCs from any source, including any equipment or
containers, or (ii) any addition by Contractor of CFCs to any equipment or
container, then Contractor shall provide all necessary documentation concerning
such loss, release or addition, including the quantities of CFCs affected, to
DCL.




DCL and Contractor agree that the quantities of CFCs, referred to in the Scope
of Work, are approximate and are enumerated for the sole purpose of providing
notification to the Contractor.




XIII.

HAZARDOUS AND CHEMICAL WASTE DISPOSAL.  All hazardous, regulated, universal and
chemical wastes generated by the Contractor during the performance of the Work
shall be managed in accordance with applicable international, U.S. and local law
and regulations  Such wastes must be properly placed in U.S. Department of
Transportation approved packaging, with appropriate markings at the time of
generation.  Packages containing such wastes must be labeled to identify the
contents, date of accumulation and the Contractor’s name and telephone number.
 Such packages must be stored at a secure location and not exposed to weather.




Upon completion of the Project or before 60 days has elapsed from the date of
the first accumulation of wastes in each specific container, whichever is
earlier, Contractor shall contact DCL’s Environmental Department to arrange for
disposal.  DCL will arrange for the disposal of such wastes by approved
hazardous waste disposal vendor.  Upon DCL’s receipt of the invoice for disposal
costs, a copy of the invoice will be forwarded to the Contractor and Contractor
shall reimburse DCL.  The Contractor shall be responsible for all packaging,
storage, and labeling costs.


































































END of EXHIBIT “E”










 



E-4







--------------------------------------------------------------------------------






EXHIBIT “F”

CONFIDENTIALITY




CONFIDENTIALITY




1.

Each party agrees that all confidential information received from the other
party and its Affiliates (as defined below), including without limitation,
ideas, materials (which include, but are not limited to, artwork, photographs,
slides), any information relating to manufacturing techniques, know-how,
processes, formulas, developments, experimental works in progress, business,
trade secrets, scripts, plots, characters or any other matter relating to the
artistic creations or business of the other party, information acquired from the
other party or inspection of the other party's property, confidential
information disclosed to the other party by third parties, together with any
material prepared by the receiving party which contains or otherwise relates to
such information, including the terms of this Agreement (collectively the
“Confidential Information”) shall be deemed confidential and shall not, without
the prior written consent of the other party, be disclosed to any unauthorized
person(s), copied, photographed or reproduced in any manner whatsoever, in whole
or in part.  Confidential Information owned or controlled by DCL shall mean and
include the items listed on Attachment 1 hereto, and Confidential Information
owned or controlled by Contractor shall mean and include the items listed on
Attachment 2 hereto.  Confidential Information shall not be deemed to be within
the knowledge of the general public merely because it is embraced by general
disclosures in the public domain.  “Affiliates” means any parent, affiliated or
related company and the directors, officers, employees and agents of each.  




2.

Each party agrees to reveal the other party’s Confidential Information only to
its own representatives and employees who need to know such information for the
express purpose of evaluating a possible transaction or carrying out an agreed
upon activity between the parties.  Such representatives and employees shall be
informed of the confidential nature of such Confidential Information and shall
agree to be bound by the terms and conditions of this Agreement.  Each party
agrees that it will be liable to the other for any disclosure or use of
Confidential Information by its representative or employee in breach of this
Agreement. Each party expressly agrees not to manufacture parts or components
incorporating Confidential Information obtained from the other party for its own
account or for the account of a third party unless expressly released by the
other party in writing.




3.

Upon request by the other party, each party agrees to return to the other party
all of the other party's Confidential Information disclosed hereunder and any
and all materials connected with or related thereto, without retaining any copy
thereof.




4.

Each party agrees that all analysis, compilations, studies or other documents or
materials  relating to the other party's Confidential Information, prepared by
it, its representatives or employees, or any services to be performed by it
relating to the other party's Confidential Information will be kept confidential
under the terms of this Agreement, or will be destroyed.




5.

Without the other party's prior written consent, neither party will issue or
authorize the dissemination of any publicity or news story relating to (i) the
other party’s Confidential Information disclosed under this Agreement; (ii) any
agreement with the other party; and (iii) any services performed in connection
with Confidential Information disclosed under this Agreement.






6.

Each party retains sole discretion in determining which of its own information
is disclosed hereunder.  The obligations under this Agreement do not apply to
information which:  (i) is publicly known at the time of disclosure to the
receiving party or thereafter becomes publically known without any fault of the
receiving party; or (ii) is known to the receiving party at the time of the
disclosure and the receiving party can establish such prior knowledge by
competent documentation; or (iii) is disclosed to the receiving party by a third
party and such disclosure by the third party is not in violation of any
confidentiality obligations; or (iv) is independently developed by the receiving
party without using the Confidential Information and can be so shown by
competent documentation; or (v) is required to be disclosed by applicable law or
legal process (including litigation discovery) provided that the receiving party
provides the disclosing party with prompt notice of such requirement in order to
allow the disclosing party the opportunity to seek a protective order or other
appropriate relief.  Notwithstanding the foregoing, the parties acknowledge that
Contractor will be required to make certain disclosures pertaining to the
existence and basic terms of this Agreement, as compelled by specific Securities





F-1




--------------------------------------------------------------------------------

and Exchange Commission filing requirements, and that such disclosures may
contain Confidential Information, but that any such disclosures shall be
permitted and shall not be deemed a breach of Contractor’s confidentiality
obligations hereunder. Likewise, any disclosure of Confidential Information
necessary to obtain DSOX System Certification or otherwise required in
connection with the Work shall be permitted and not deemed a breach of the
confidentiality restrictions imposed hereby.




7.

Each party understands that the other party may currently or in the future be
developing information internally or receiving information from others that may
be similar to the other party’s Confidential Information. Nothing in this
Agreement is a representation or requirement that a party may not independently,
and without use of the other party’s Confidential Information, develop products,
services or plans for itself or for others that may compete with or be similar
to actual or  contemplated products, services or plans of the other party.  




8.

Each party hereby acknowledges that unauthorized disclosure or use of the other
party's Confidential Information could cause irreparable harm and significant
injury which may be difficult to ascertain.  Accordingly, the aggrieved party
shall have the right to seek immediate injunctive relief from breaches of this
Agreement, in addition to any other rights and remedies it may have, including
without limitation, the right to terminate this Agreement.




9.

All Confidential Information shall remain the exclusive property of the
disclosing party, and the receiving party will have no rights, by license or
otherwise, to use the Confidential Information except as expressly provided
herein. The parties agree that they will not reverse engineer, decompile or
disassemble any Confidential Information of the other party disclosed to it
without the prior written consent of the Discloser.




10.

The confidentiality obligations set forth in this Exhibit shall expire three (3)
years from the date hereof, but this three (3) year expiration period shall not
apply to the trade secrets, technology, intellectual property, know-how,
inventions, specifications, techniques, processes and formulas used or
incorporated in the DSOX System or the Exhaust System.  Any information not
previously disclosed while this Agreement is in effect and disclosed after
termination of this Agreement is not subject to the terms of this Agreement.







































































F-2




--------------------------------------------------------------------------------

ATTACHMENT 1

To Exhibit F




DCL's Confidential Information includes the following:




1.

Occupancy, attendance and other demographic information relating to DCL and its
Affiliates.


2.

Historical financial reports, summaries and supporting documentation, summaries
of current financial performance and projections or forecasts of future
financial results relating to DCL and its Affiliates.




3.

Ideas, concepts, plans and techniques relating to the development, creation,
marketing and sales of products of DCL and its Affiliates.




4.

All information about proposed or new projects, including business and technical
requirements and specifications, technology alternatives, potential bidders or
subcontractors, vendor or technology preferences, project personnel, prices,
costs, budgets and schedules.




5.

Pricing and cost information relating to products and services offered for sale
by DCL and its Affiliates.










(End of Attachment 1)





Att. 1 to Ex. F




--------------------------------------------------------------------------------

ATTACHMENT 2




Contractor Confidential Information includes the following:




1.

Historical financial reports, summaries and supporting documentation, summaries
of current financial performance and projections or forecasts of future
financial results relating to Contractor.





2.

Contractor’s trade secrets, technology, intellectual property, know-how,
inventions, specifications, techniques, processes and formulas used or
incorporated in the DSOX System or the Exhaust System.










(End of Attachment 2)


































































END of EXHIBIT “F”












 



Att. 2 to Ex. F


